IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs July 22, 2003

                STATE OF TENNESSEE v. THERESA C. RUNION

                   Direct Appeal from the Circuit Court for Blount County
                         No. C-12652    D. Kelly Thomas, Jr., Judge



                                 No. E2002-02759-CCA-R3-CD
                                       November 7, 2003

The appellant pled guilty to simple burglary. At sentencing, the trial court imposed a two-year
sentence with sixty days to be served in the county jail followed by probation. In this appeal, the
appellant argues the trial court erred: (1) in denying judicial diversion; and (2) in denying full
probation. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
JOSEPH M. TIPTON, J., joined.

Raymond Mack Garner, District Public Defender; and Shawn G. Graham, Assistant District Public
Defender, for the appellant, Theresa C. Runion.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
Michael L. Flynn, District Attorney General; and Edward P. Bailey, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

       In January 2000, the appellant, as the driver of the vehicle, assisted her co-defendant
boyfriend in burglarizing a pharmacy. The appellant pled guilty to burglary, a Class D felony, as
a Range I standard offender and submitted herself to sentencing by the trial court. Following a
sentencing hearing, the trial court imposed the minimum sentence of two years, denied the
appellant’s request for judicial diversion, and ordered her incarcerated for a period of sixty days
followed by supervised probation. The appellant now appeals the sentence imposed by the trial
court.

                                   PROOF AT SENTENCING

        The appellant testified that she was a thirty-two-year-old unemployed single mother with no
prior criminal convictions. She attributed her role in the burglary to “temporary insanity.” She
indicated she “allowed [herself] to get involved in it” due to her family history of abuse, an abusive
relationship with her drug-addicted co-defendant, and her failure to “realize the magnitude of [her
co-defendant’s] problems.” She stated that a prior worthless check charge against her was dismissed
after she repaid the victim. According to the presentence report and the appellant’s testimony, the
appellant began smoking marijuana when she was nineteen, and she used it approximately once per
month until January 2001. She also admitted using cocaine five years prior to sentencing.

        The appellant said she needed three or four credits to receive an associate’s degree and
received training to be an emergency medical technician. She testified she had not worked for two
years due to physical ailments and had a pending appeal for denial of disability payments. She
stated she was also diagnosed as having major depression and anxiety disorders and was required
to take between fifteen and twenty prescribed medications daily for a variety of ailments.

                                     STANDARD OF REVIEW

       An appellate court’s review of a challenged sentence is de novo on the record with a
presumption the trial court’s determinations are correct. Tenn. Code Ann. § 40-35-401(d) (2003).
The Sentencing Commission Comments to this section of the statute indicate the appellant bears the
burden of establishing the sentence is improper. When the trial court follows the statutory
sentencing procedure and gives due consideration and proper weight to the factors and principles
relevant to sentencing, this court may not disturb the sentence. State v. Hooper, 29 S.W.3d 1, 5
(Tenn. 2000).

                             I. DENIAL OF JUDICIAL DIVERSION

        The appellant contends the trial court erred in denying judicial diversion. We disagree.

        Judicial diversion is a “legislative largess” where a defendant, upon being found guilty or
pleading guilty, may complete a diversion program and receive expungement of records and
dismissal of the charges. See Tenn. Code Ann. § 40-35-313(a)(1)(A) (2003); State v. Schindler, 986
S.W.2d 209, 211 (Tenn. 1999). Judicial diversion is similar to pretrial diversion; however, judicial
diversion follows a determination of guilt, and the decision to grant judicial diversion rests with the
trial court, not the prosecutor. State v. Anderson, 857 S.W.2d 571, 572 (Tenn. Crim. App. 1992).
When a defendant contends that the trial court committed error in denying judicial diversion, this
court must determine whether the trial court abused its discretion in failing to sentence pursuant to
the statute. State v. Cutshaw, 967 S.W.2d 332, 344 (Tenn. Crim. App. 1997); State v. Bonestel, 871
S.W.2d 163, 167 (Tenn. Crim. App. 1993). When a defendant challenges the trial court’s denial of
judicial diversion, we may not revisit the issue if the record contains any substantial evidence
supporting the trial court’s decision. Cutshaw, 967 S.W.2d at 344; State v. Parker, 932 S.W.2d 945,
958 (Tenn. Crim. App. 1996).

        The criteria that must be considered in determining whether an eligible accused should be
granted judicial diversion include: (a) the appellant’s amenability to correction; (b) the circumstances
of the offense; (c) the appellant’s criminal record; (d) the appellant’s social history; (e) the appellant’s
physical and mental health; and (f) the deterrence value to the appellant and others. Cutshaw, 967
S.W.2d at 343-44; Parker, 932 S.W.2d at 958. An additional consideration is whether judicial

                                                    -2-
diversion will serve the best interests of the public as well as the appellant. Cutshaw, 967 S.W.2d
at 344; Parker, 932 S.W.2d at 958.

         The trial court found a period of incarceration was warranted, thus implicitly rejecting
judicial diversion, because the appellant failed to accept responsibility for the offense and to realize
its serious nature. The record supports this finding. The trial court was in a better position than this
court to observe the appellant’s demeanor and attitude. We will not second-guess its finding that
the appellant had “an excuse for anything and everything.” Moreover, while the appellant has no
prior convictions, her own testimony established she had a history of illegal drug use which included
use after the instant offense. For these reasons, there was substantial evidence to support the trial
court’s denial of judicial diversion.

                              II. DENIAL OF FULL PROBATION

        The appellant contends the trial court erred in denying her full probation. A defendant is
eligible for probation if the sentence received by the defendant is eight years or less, subject to some
statutory exclusions. Tenn. Code Ann. § 40-35-303(a) (2003).

        An especially mitigated or standard offender convicted of a Class D felony is presumed to
be a favorable candidate for alternative sentencing in the absence of evidence to the contrary. Tenn.
Code Ann. § 40-35-102(6) (2003). However, although a defendant may be presumed to be a
favorable candidate for alternative sentencing, the defendant has the burden of establishing
suitability for total probation. Tenn. Code Ann. § 40-35-303(b); State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). Even though probation must be automatically considered, “the
defendant is not automatically entitled to probation as a matter of law.” Tenn. Code Ann. § 40-35-
303(b), Sentencing Commission Comments; State v. Hartley, 818 S.W.2d 370, 373 (Tenn. Crim.
App. 1991). A defendant seeking full probation bears the burden on appeal of showing the sentence
imposed is improper, and that full probation will be in the best interest of the defendant and the
public. State v. Baker, 966 S.W.2d 429, 434 (Tenn. Crim. App. 1997). In determining suitability
for total probation, the trial court may properly consider credibility, remorse, and candor as they
reflect upon potential for rehabilitation. See Tenn. Code Ann. § 40-35-103(5) (2003); State v.
Bunch, 646 S.W.2d 158, 160 (Tenn. 1983); State v. Nunley, 22 S.W.3d 282, 289 (Tenn. Crim. App.
1999).

       Under the 1989 Sentencing Act, sentences which involve confinement are to be based on the
following considerations contained in Tennessee Code Annotated section 40-35-103(1):
              (A) [c]onfinement is necessary to protect society by restraining a
              defendant who has a long history of criminal conduct;

                (B) [c]onfinement is necessary to avoid depreciating the seriousness
                of the offense or confinement is particularly suited to provide an
                effective deterrence to others likely to commit similar offenses; or

                (C) [m]easures less restrictive than confinement have frequently or
                recently been applied unsuccessfully to the defendant.

                                                  -3-
State v. Grigsby, 957 S.W.2d 541, 545 (Tenn. Crim. App. 1997); State v. Millsaps, 920 S.W.2d 267,
270 (Tenn. Crim. App. 1995).

        We conclude the trial court did not err in requiring the appellant to serve sixty days in
confinement. As previously stated, the appellant had a significant history of illegal drug use. See
Tenn. Code Ann. § 40-35-103(1)(A). Further, her failure to accept responsibility by having “an
excuse for anything and everything,” as found by the trial court, reflects poorly upon her potential
for rehabilitation. See State v. Dowdy, 894 S.W.2d 301, 306 (Tenn. Crim. App. 1994). Thus, we
conclude the trial court had ample bases to deny full probation.

                                         CONCLUSION

      The trial court did not err in denying the appellant’s request for judicial diversion nor in
imposing a sentence of split confinement. Therefore, we affirm the judgment of the trial court.



                                                      ____________________________________
                                                      NORMA MCGEE OGLE, JUDGE




                                                -4-